Citation Nr: 0327591	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  00-16 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This appeal arises from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.


REMAND

When this case was last before the Board of Veterans' Appeals 
(Board) in July 2002, the Board issued a decision increasing 
the veteran's rating for PTSD from 50 to 70 percent for the 
period from July 23, 2000.  The veteran appealed.

In a February 2003 Order, the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court"), vacated the 
Board's July 19, 2002, decision to the extent that it failed 
to address the issue of whether the claimant was entitled to 
an evaluation of total disability based on individual 
unemployability (TDIU).  The RO has not yet addressed this 
question.

In April 2003 VA Progress Notes the examiner noted that the 
veteran had a number of health care issues including PTSD, 
hypertension, hyperlipidemia, and depression, and that he 
reported being "unemployable."  Additionally, in a June 
1997 VA examination the veteran noted that he has been 
retired since 1989 or 1990.  He also reported a past medical 
history remarkable for several non service-connected 
conditions.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.	The RO should schedule the veteran 
for a general examination to 
evaluate the current severity of his 
various disabilities.  The claims 
folder must be provided to the 
examiner(s), who should 
affirmatively state that the claims 
file has been reviewed in 
conjunction with the examination.  
In addition to describing the 
current manifestations of the 
service-connected disability, the 
examiner(s) should express an 
opinion concerning the effect of the 
service-connected disabilities (PTSD 
and residuals of fracture, left 
great toe) on the veteran's ability 
to obtain and retain substantially 
gainful employment, including 
employment in a sedentary 
occupation.  In forming and 
reporting an opinion as to the 
veteran's unemployability, the 
examiner(s) should take care to 
exclude the disabling effects of all 
non service-connected disabilities 
noted in the record.  The opinion 
should state whether the service-
connected disabilities, taken alone, 
render the veteran unemployable.   

2.	The RO should send the veteran a 
VCAA letter and any other 
appropriate forms with respect to 
the TDIU claim.

3.	The RO should then review all of the 
evidence and initially adjudicate 
the TDIU claim, to determine whether 
the claim for TDIU may be allowed, 
must be submitted to Director, 
Compensation and Pension Service, or 
must be denied.  

4.	If this determination is unfavorable 
to the appellant, he should be 
notified in writing of the reasons 
and bases for this decision and 
advised of his appellate rights with 
respect to this determination.  If a 
timely notice of disagreement is 
received concerning this issue, the 
RO should proceed with procedural 
development for appellate review by 
the Board in the future, in 
accordance with proper appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




